Citation Nr: 1038851	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-32 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to March 19, 2009, for 
the grant of a separate evaluation for right knee instability.

2.  Entitlement to an effective date prior to February 27, 2006, 
for the grant of service connection for posttraumatic stress 
disorder.

3.  Entitlement to an initial evaluation greater than 10 percent 
for right knee chronic anterior cruciate ligament tear, 
chondromalacia, and myxoid degeneration of the meniscus status 
post arthroscopy.

4.  Entitlement to an initial evaluation greater than 10 percent 
for posttraumatic stress disorder, prior to March 16, 2009.

5.  Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005, July 2008, and June 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO).

In May 2007, the Veteran indicated that he wished to have his 
service-connected disabilities reevaluated.  The disabilities he 
cited included his service-connected right knee disorder 
(evaluated under Diagnostic Code 5260), which is currently on 
appeal.  The remaining disabilities he cited included his 
service-connected lumbar strain, right foot disorder, and 
tinnitus.  Accordingly, his informal claim for increase for these 
three disabilities is referred to the RO for the appropriate 
development.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a right knee 
disability was received on February 1, 1999.

2.  The first evidence of right knee instability is dated in 
March 19, 2009.

3.  The Veteran's claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD) was received on February 27, 
2006.

4.  The first PTSD diagnosis is dated in September 2005.

5.  The Veteran's right knee chronic anterior cruciate ligament 
tear, chondromalacia, and myxoid degeneration of the meniscus 
status post arthroscopy, is manifested by flexion to 60 degrees 
or more.

6.  Prior to July 8, 2008, the Veteran's PTSD was manifested by 
depressed mood, anger, hypervigilance, and constricted or 
flattened affect.

7.  Beginning July 8, 2008, the Veteran's PTSD is manifested by 
limited social functioning limited to family members, short-term 
memory impairment and difficulty with concentration, passive 
suicidal ideations, multiple panic attacks per week, depressed 
mood, irritability, low self-worth, hypervigilance, and chronic 
sleep disturbance.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 19, 2009, 
for the award of the separate evaluation for right knee 
instability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 (2010).

2.  The criteria for an effective date prior to February 27, 
2006, for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.155, 3.400 (2010).

3.  The criteria for an initial evaluation greater than 10 
percent for a right knee anterior cruciate ligament tear have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

4.  The criteria for an evaluation greater than 10 percent for 
PTSD, prior to July 8, 2008, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).

5.  The criteria for a 50 percent evaluation, but no greater, for 
PTSD, beginning July 8, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  March 2004 and February 2005 
letters satisfied the duty to notify provisions with respect to 
the underlying claim for service connection for a right knee 
disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Although 
the Veteran was not notified of the specific regulations 
pertinent to increased evaluations, the filing of a notice of 
disagreement with the initially assigned rating of the disability 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore any defect as to notice is nonprejudicial.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration (SSA).  VA examinations were conducted in 
September 2000, February 2005, November 2006, and March 2009; the 
Veteran has not argued, and the record does not reflect, that 
these examinations were inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  

There is no indication in the record that any additional evidence 
relevant to the issue decided is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696, 2009.

Effective Date Claims

The effective date of an award of benefits based on an original 
claim, a claim after final allowance or a claim for an increase 
is either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2010).  A "claim" is defined in the 
VA regulations as "a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010).  An 
informal claim is "[a]ny communication or action indicating 
intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) 
(2010).

Right Knee Instability

The Veteran's claim for service connection for a right knee 
disability was received by the RO on February 1, 1999, one day 
after the Veteran was separated from service on January 31, 1999.  
In his April 2006 notice of disagreement with respect to the 
initial evaluation assigned for his right knee anterior cruciate 
ligament tear residuals, he noted that he had been prescribed a 
knee brace to support his knee.  Moreover, in his October 2006 
substantive appeal, he indicated that his knee was "unstable and 
collapses without notice making [him] nearly fall."  At the time 
of both the April 2006 notice of disagreement and the October 
2006 substantive appeal, the right knee anterior cruciate 
ligament tear residuals claim was still in active status.  
Moreover, the February 1, 1999, claim for a right knee disorder 
did not specifically limit the Veteran's claim to only his 
anterior cruciate ligament tear residuals, but was a broad claim 
for all disabilities resulting from the right knee injury.  As 
such, the Board finds that the earliest claim for right knee 
instability, as part of the overall right knee disorder claim, 
was received by VA on February 1, 1999.

As noted above, the proper effective date is the later of the 
date of claim or the date of entitlement.  To that end, the RO 
concluded that March 19, 2009, the date of the most recent VA 
joints examination, was the proper effective date for grant of 
service connection for right knee instability, as this was the 
first date on which right knee instability was objectively 
documented.   VA outpatient treatment records dated from December 
2005 to July 2007, and the VA examination reports dated in 
September 2000, February 2005, and November 2006, do not show 
objective evidence of right knee instability, and the Veteran has 
not submitted or identified other evidence reflecting same.  
While the Veteran reported right knee instability at those VA 
examinations, it could not be objectively reproduced on 
examination.  Accordingly, the proper effective date for the 
award of service connection for right knee instability is March 
19, 2009, the date of entitlement.  38 C.F.R. § 3.400.  

Because there is no objective evidence of right knee instability 
prior to March 19, 2009, the preponderance of the evidence is 
against the Veteran's claim for an earlier effective date for the 
grant of a separate evaluation.  As such, the benefit of the 
doubt doctrine is inapplicable, and an earlier effective date is 
not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

PTSD

In June 2005, the Veteran submitted a statement in support of his 
claim for service connection for hypertension.  Therein, he 
discussed how his elevated hypertension "readings during service 
were due too (sic) anxiety.  There is no doubt in my mind that 
the stress level was much higher during my military service as 
compared to my present job which is basically non-existent. . . I 
think that raises a persons (sic) tension level a little bit 
especially when one has nightmares about it."  Shortly 
thereafter, an additional statement was received by the Veteran 
on February 27, 2006, noting that with respect to his earlier 
statement regarding an anxiety disorder, his physician had 
informed him that his proper diagnosis was now PTSD, and that 
amended diagnosis should be considered.  

A claim is defined as "a formal or informal communication in 
writing requesting a determination of entitlement, or evidencing 
a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) 
(2010).  Even when liberally construed, the Veteran's June 2005 
statement is not a formal or informal claim for benefits for an 
acquired psychiatric disorder, to include anxiety and/or PTSD.  
The letter itself was written in support of the Veteran's claim 
for service connection for hypertension.  While mentioning that 
he experienced anxiety while serving overseas, it does not 
indicate that he currently experienced anxiety; indeed, he stated 
that his current stress level was "non-existent."  Moreover, it 
does not reflect intent to apply for any benefit specifically 
with respect to the claimed anxiety.  

The first communication from the Veteran with respect to an 
anxiety disorder, PTSD, or other acquired psychiatric disorder, 
was received on February 27, 2006.  The June 2005 statement did 
not constitute a formal or informal claim and there is no other 
document which could be considered a claim  prior to that date.  
The RO concluded that February 27, 2006, was the appropriate 
effective date for grant of service connection for PTSD.  The 
first diagnosis of an acquired psychiatric disorder was dated in 
September 2005.  As the Veteran's claim was received by VA on 
February 27, 2006, and the date entitlement arose was in 
September 2005, the proper effective date for the award of 
service connection for PTSD is February 27, 2006.  38 C.F.R. § 
3.400.  

Because there is no evidence that the Veteran filed, or intended 
to file, a formal or informal claim for service connection for an 
acquired psychiatric disorder prior to February 27, 2006, the 
preponderance of the evidence is against his claim for an earlier 
effective date.  As such, the benefit of the doubt doctrine is 
inapplicable, and an earlier effective date is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


Increased Evaluation Claims

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

The primary concern in a claim for an increased evaluation for 
service-connected disability is the present level of disability.  
Although the overall history of the disability is to be 
considered, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when an appeal is based on the 
assignment of an initial rating for a disability, following an 
initial award of service connection for this disability, the rule 
articulated in Francisco does not apply.  Fenderson v. West, 12 
Vet. App. 119 (1999).  Instead, the evaluation must be based on 
the overall recorded history of a disability, giving equal weight 
to past and present medical reports.  Id.  In all claims for 
increase, VA has a duty to consider the possibility of assigning 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Knee Chronic Anterior Cruciate Ligament Tear

The Veteran's residuals of right knee anterior cruciate ligament 
tear are evaluated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5260 
contemplates limitation of flexion of the leg, and provides for 
10, 20, and 30 percent evaluations when flexion of the leg is 
limited to 45 degrees, 30 degrees, and 15 degrees, respectively.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be assigned 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, and a 20 percent evaluation will be 
assigned with x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

Right knee flexion was to 130 degrees at the September 2000 VA 
examination; to 120 degrees at the February 2005 VA examination, 
to 135 degrees of flexion at a June 2005 VA outpatient visit, to 
145 degrees of flexion at the November 2006 VA examination, and 
to 120 degrees at the March 2009 VA examination.  At no time, 
therefore, was the Veteran's right leg flexion limited to 30 
degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Moreover, while the vast majority of these outpatient visits and 
VA joints examinations noted that the Veteran's right knee had 
painful motion, x-rays at the September 2000, February 2005, 
November 2006, and March 2009 VA examinations showed no evidence 
of arthritis in the right knee.  Accordingly, an initial 
evaluation greater than 10 percent is not warranted under under 
Diagnostic Code 5260 for limitation of flexion of the right knee, 
or under Diagnostic Code 5003 for objective evidence of 
degenerative changes with painful motion.

Other potentially applicable diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  An initial compensable evaluation is not warranted under 
Diagnostic Code 5261 for limitation of extension of the right 
leg, as extension was not limited to 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Extension of the right knee was 
to -10 degrees at the September 2000 VA examination, to 0 degrees 
at the February 2005 VA examination, to 0 degrees of extension at 
a June 2005 VA outpatient visit, to 0 degrees of extension at the 
November 2006 VA examination, and to -4 degrees at the March 2009 
VA examination.  Thus, neither an increased evaluation nor a 
separate evaluation is for assignment.  See id.; see also 
VAOGCPREC 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).  
Additionally, the VA outpatient treatment records and VA 
examinations do not reflect evidence of right knee anklyosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  Similarly, 
there is no evidence during the appeal period of dislocation or 
removal of semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5259, 5262, 5263.  

A June 2009 rating decision awarded a separate 20 percent 
evaluation for moderate right knee instability effective March 
19, 2009, the date of the most recent VA examination.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  For the reasons discussed with 
respect to the Veteran's effective date claim above, a separate 
evaluation is not warranted prior to that date.  The March 2009 
VA examination is also the most recent evidence with respect to 
right knee instability, and the examination report clearly 
reflects that the examiner found no more than moderate lateral 
instability.  Accordingly, while a separate 20 percent evaluation 
is warranted beginning March 19, 2009, an evaluation greater than 
20 percent is not warranted under Diagnostic Code 5257.  
Additionally, because there was no objectively demonstrated 
arthritis of the right knee, a separate evaluation is not 
warranted.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) 
(arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that any separate 
rating is based upon additional disability).  

The April 2008 fee-based predischarge examination also noted the 
presence of a residual scar from the Veteran's right knee 
anterior cruciate ligament repair surgery.  On this basis, 
entitlement to a separate evaluation for that scar has been 
considered.  Esteban v. Brown, 6 Vet. App. 259 (1994).  However, 
the Veteran did not report, and it was not demonstrated on 
examination, that the right knee surgical scar was of the 
measurements, or found to be unstable, painful, or manifested by 
any of the other qualifying characteristics, such that a separate 
evaluation for that scar is warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (2010).

The evidence of record also does not reflect that the Veteran's 
residuals of right knee anterior cruciate ligament tear result in 
a level of functional loss meriting an initial evaluation greater 
than 10 percent.  See DeLuca v. Brown, 8 Vet. App. at 202, 206 
(1995); 38 C.F.R. §§ 4.40, 4.45.  During the March 2009 VA 
examination, the examiner stated that during an acute flare-up, 
flexion of the knee was limited only to 60 degrees, and that on 
repetitive motion testing, flexion of the knee was limited to 100 
degrees.  However, for an increased evaluation to be awarded 
based on functional loss, flexion must be limited to 30 degrees 
of flexion or less, which is not in shown.  While the examiner 
indicated that the Veteran's functional impairment due to his 
right knee disorder was moderate to severe, this is already 
contemplated by the 10 percent evaluation assigned under 
Diagnostic Code 5260, and the separate 20 percent evaluation 
assigned under Diagnostic Code 5257.  Ultimately, there is no 
evidence that the documented symptomatology constituted 
functional loss beyond that contemplated by the assigned 
evaluations.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Accordingly, an initial evaluation greater than 10 
percent is not warranted on the basis of functional loss.  


PTSD

The Veteran asserts that his PTSD is more severe than 
contemplated by the assigned evaluations.  Service connection for 
PTSD was granted by a July 2008 rating decision, and an initial 
10 percent evaluation assigned under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  By a June 2009 rating decision, that evaluation was 
increased to 30 percent disabling, effective March 16, 2009.  
Accordingly, whether an increased evaluation is warranted will be 
considered for both rating periods.

Diagnostic Code 9411 is subsumed into the General Rating Formula 
for Mental Disorders (General Rating Formula).  Under the General 
Rating Formula, the currently assigned 10 percent evaluation is 
warranted when the medical evidence of record shows occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during period of significant stress or symptoms; or, 
when symptoms are controlled by continuous medication.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  A 
30 percent valuation contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-car, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.  

A 50 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory for 
example, retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  A 
70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately, 
and effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances, including work or a work-
like setting; and an inability to establish and maintain 
effective relationships.  Id.

The evidence dated prior to July 8, 2008, does not support an 
evaluation greater than 10 percent.  During this period, a Global 
Assessment of Functioning (GAF) score of 75 was assigned at May 
2006 and November 2006 VA outpatient visits.  A GAF score of 71 
to 80 indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors with 
no more than slight impairment in social and occupational 
functioning.  See AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed., 1994); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The evidence of record further 
confirms that the severity of the Veteran's symptoms, prior to 
July 8, 2008, caused minimal social and occupational functioning, 
and was aided in great part by his psychiatric medications.  

After beginning prescription medication in 2005, the Veteran 
repeatedly reported that his mood was improved, his sleep was 
better, and that he got along better with his wife and children.  
At a November 2005 VA examination, memory was intact, judgment 
and insight were excellent, speech was clear, and the mental 
status examination was abnormal only for a depressed mood.  In a 
February 20006 VA outpatient visit, the Veteran reported feeling 
less depressed and anxious.  In a November 2006 VA outpatient 
treatment record, the Veteran noted that he was able to eat at 
the center table of a restaurant for the first time in years, and 
had not experienced nightmares for the last six months.  While 
the Veteran endorsed anger and hypervigilance, and the treating 
VA clinician noted constricted or flattened affect, none of these 
symptoms were documented as so severe as to warrant the next 
higher evaluation prior to July 8, 2008.

However, the probative and persuasive evidence of record supports 
a 50 percent evaluation for the period beginning July 8, 2008.  
Beginning at the July 2008 VA examination, greater social 
impairment was noted both subjectively by the Veteran, and 
objectively by the examiner.  Indeed, while the Veteran reported 
that his family was supportive, and his marriage was "great," 
he noted that he had no friends other than his wife (a fact 
confirmed by both VA examiners), and that he did not want to go 
out of the house or be social with others, to include choosing to 
enroll in online courses versus attending class in person.  
Similarly, he noted a discomfort with crowds and people he did 
not know.  Both the July 2008 and March 2009 VA examiners 
concurred, noting the Veteran was only marginally functional with 
respect to social interaction, family functioning, and 
recreational pursuits.  Occupationally, the Veteran reported that 
he had to withdraw from VA vocational rehabilitation courses due 
to difficulty with concentration and memory; he attempted to take 
online courses but also found that due to his short-term memory 
loss, these were also difficult.  

With respect to both occupational and social functioning, the 
March 2009 VA examiner found that the Veteran had reduced 
reliability and productivity due to his PTSD symptoms, 
specifically passive suicidal ideations (having a moderate to 
severe impact), memory loss, attention and concentration 
(moderate impact), multiple panic attacks per week (moderate 
impact), depressed mood, irritability, low self-worth, anhedonia 
(moderate to severe impact), history of impulse control (mild 
impact), and chronic sleep disturbance (moderate impact).  These 
symptoms clearly demonstrate occupational and functional 
impairment consistent with a 50 percent evaluation.  The evidence 
reflects that the Veteran's relationship with his family is 
intact and, in his own words, "good," as noted at the March 
2009 VA examination, and it was noted that he cared for his 
grandson four times per week.  But the lack of social 
relationships outside his family, and his intentional avoidance 
of crowds or anywhere in the world outside his house, in addition 
to the paranoia and hypervigilance he reported during this stage 
of the appeal period, confirm his difficulty with establishing 
and maintaining social relationships.   The July 2008 VA examiner 
appears to concur, noting that the efficiency of the Veteran's 
prescribed psychiatric medications were the responsible agent for 
the Veteran's level of symptomatology and level of functioning. 

However, the evidence does not support greater than a 50 percent 
evaluation at any time after July 8, 2008.  While the VA examiner 
noted the presence of suicidal ideations multiple times per week, 
this sole symptom does not warrant the higher evaluation.  The VA 
outpatient treatment records indicate that the Veteran was able, 
through use of prescription medication and therapy, to control 
his angry outbursts.  At no time was he disoriented, or was his 
speech abnormal, panic constant, or hygiene or grooming 
unsatisfactory.  While the social impairment discussed above is 
evident, he is still married for over 20 years, maintaining good 
relationships with his family, thus ruling out an inability to 
maintain relationships.  Accordingly, a 50 percent evaluation, 
but no greater, for the Veteran's PTSD beginning July 8, 2008, is 
warranted. 

Extraschedular Considerations

Finally, the issue of whether the manifestations of the Veteran's 
service-connected disabilities present an exceptional or unusual 
disability picture so as to warrant referral to the appropriate 
officials for consideration of extraschedular ratings has been 
considered.  See 38 C.F.R. § 3.321(b) (2010); Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).  An extraschedular rating cannot be 
assigned in the first instance, but it must be specifically 
adjudicated whether to refer a case for such an evaluation, when 
the issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

In this case, the schedular evaluations are adequate.  Thun, 22 
Vet. App. at 115.  Evaluations in excess of those currently 
assigned may, in the appropriate cases, be assigned for certain 
manifestations of PTSD and right knee anterior cruciate ligament 
tear, but the medical evidence of record does not support such 
higher evaluations on this basis.  The different disability 
evaluations for PTSD, as for most psychiatric disorders, are 
predicated on social and occupational impairment.  Moreover, the 
degree to which flexion of the knee is limited, and instability 
of the knee is demonstrated, are not beyond that contemplated by 
the next higher evaluations under those respective diagnostic 
codes.  Thus, because the evidence of record does not reflect 
that the Veteran's PTSD or his right knee anterior cruciate 
ligament tear shows such an 'exceptional or unusual disability 
picture' that goes beyond the limits of the schedular criteria, 
that criteria are sufficient with which to rate the severity of 
those disorders.

Ultimately, while the evidence of record shows that the 
manifestations of the Veteran's service-connected PTSD impact his 
ability to be employed in certain capacities, the record does not 
demonstrate that there exists a level of interference with 
employment not already encompassed by the currently assigned 
evaluation.  See Thun, 22 Vet. App. at 115.  Therefore, the 
criteria for submission for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met, and the 
RO's decision not to refer these issues to the Chief Benefits 
Director or the Director, Compensation and Pension Service was 
correct.

The evidence of record discussed above does not warrant a rating 
in excess of 10 percent prior to July 8, 2008, or in excess of 50 
percent beginning July 8, 2008; thus, staged ratings in addition 
to the ones already assigned by the July 2008 and June 2009 
rating decisions, and by this decision, are not required.  38 
U.S.C.A. 5110; see also Hart, 21 Vet. App. at 508.  Moreover, 
with respect to the right knee, flexion is not limited to 30 
degrees or less, instability is not shown to be more than 
moderate, and the functional loss shown is contemplated by the 
currently assigned evaluations.  The preponderance of the 
evidence is against further increased evaluations and  there is 
no doubt to be resolved.   See 38 C.F.R. § 5107(b); Gilbert, 1 
Vet. App. at 54-56.

	
ORDER

An effective date prior to March 19, 2009, for the grant of a 
separate evaluation for right knee instability is denied.

An effective date prior to February 27, 2006, for the grant of 
service connection for posttraumatic stress disorder, is denied.

An initial evaluation greater than 10 percent disabling of right 
knee chronic anterior cruciate ligament tear, chondromalacia, and 
myxoid degeneration of the meniscus status post arthroscopy, is 
denied.

An initial evaluation greater than 10 percent disabling for 
posttraumatic stress disorder, prior to July 8, 2008, is denied.

A 50 percent evaluation for PTSD, but no greater, beginning July 
8, 2008, is granted, subject to the regulations concerning the 
payment of monetary benefits.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


